
	

114 HR 2689 IH: To clarify the scope of eligible water resources projects under the Water Resources Development Act of 1986 and the Water Resources Reform and Development Act of 2014, and for other purposes.
U.S. House of Representatives
2015-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2689
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2015
			Mrs. Mimi Walters of California (for herself and Mr. Huffman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To clarify the scope of eligible water resources projects under the Water Resources Development Act
			 of 1986 and the Water Resources Reform and Development Act of 2014, and
			 for other purposes.
	
	
 1.Clarification of scope of eligible water resources projectsFor purposes of sections 105, 203, and 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2215, 2231, 2282) and section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d), the terms water resources project and water resources development project include water supply and environmental infrastructure projects, including projects designed to reclaim or reuse municipal wastewater or impaired surface or groundwater.
		
